El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
La demanda en este caso se radicó en la Corte de Distrito de Guayama el 22 de julio de 1930. Fué entablada por la viuda y los herederos de José María González contra los be-rederos de Francisco Boqué y contra Manuel Cruz. Ejercí-tanse en ella dos causas de acción: la reivindicatoría y la de daños y perjuicios.
Sus alegaciones, en resumen, son así: González casó con la demandante Nazaria en 1869 y procreó con ella nueve hi-jos. Durante el matrimonio adquirió por compra dos por-ciones de terreno, una de ochenta y otra de sesenta y cinco cuerdas, y por herencia otra de cincuenta. Murió en julio 16, 1893. En 1895 su viuda a nombre de la Sucesión tramitó en el Juzgado Municipal de Aibonito un expediente pose-sorio de dichas tres porciones que medidas resultaron con-tener ciento setenta y cinco cuerdas. El expediente fué aprobado y se inscribió en el Registro de la Provñedad de Guayama en noviembre de 1895. Algún tiempo de.jpués de muerto González, Francisco Boqué se apoderó de una por-ción de ochenta y tres cuerdas de dicha finca y en 1905 tra-mitó a su favor un expediente posesorio haciendo constar falsamente que había adquirido el terreno de la Sucesión González por adjudicación en pago en agosto de 1899. El expediente fué aprobado e iuscrito en el registro. En junio 9, 1906, Boqué vendió las tierras por escritura pública al de-mandado Cruz, que desde entonces las posee, falleciendo en 1912 y siendo sus actuales herederos sus hijos y nietos que en la demanda se nombran.
Alegan además los demandantes que la Sucesión Gonzá-lez no tramitó testamentaría ni expediente de necesidad y *524utilidad para verificar la adjudicación; que a la fecha de la supuesta adjudicación eran menores de edad siete de los hijos de González; que tal adjudicación-no se hizo, no te-niendo ni siquiera noticia de ella los demandantes, actuando Roqué de mala fe, y que el comprador Cruz sabía o pudo saber por el Registro que el título de Roqué era falso, cons-tándole además personalmente que había menores en la Su-cesión, siendo requerido luego varias veces para que devol-viera la finca.
Eso en cuanto a la primera causa de acción. En cuanto a la segunda se alega que el demandado Cruz ha recibido beneficios de la finca ascendentes a cinco mil dólares.
Los demandados herederos de Roqué fueron emplazados y no comparecieron. Se les declaró rebeldes. El deman-dado Cruz se defendió negando los hechos de la demanda que podían perjudicarle y alegando, en resumen, que compró de quien en el Registro aparecía como dueño y que no ha-bía percibido los beneficios reclamados. Como defensas es-peciales adujo: la falta de hechos suficientes para deter-minar las causas de acción ejercitadas; la prescripción or-dinaria que preceptúan los artículos 1931, 1841 y 1858 del Código Civil; la prescripción extraordinaria que autorizan los artículos 1831, 1860 y 1861 del propio cuerpo legal, y la prescripción de las acciones ejercitadas por los deman-dantes de acuerdo con los artículos 1268 y 1864 del referido Código Civil.
Fué el pleito a juicio practicándose una larga prueba tes-tifical y documental y la corte finalmente dictó sentencia de-clarando la demanda sin lugar con las costas a los deman-dantes. Apelaron éstos y han archivado un alegato muy ela-borado en el que discuten minuciosamente todas las cuestio-nes envueltas.
Hemos examinado las alegaciones, la evidencia y los ale-gatos, y estamos convencidos de la justicia del fallo recurrido. Varios fundamentos lo sostienen. Nos limitaremos a refe-rirnos por escrito a dos.
*525 La corte sentenciadora apreció en favor del demandado Cruz la concurrencia de la prescripción ordina-ria, en los siguientes términos:
“El artículo 1831 del Código de 1911, equivalente al 1830 de! vigente, copiado a la letra es como signe:
“ ‘Por la prescripción se adquieren, de la manera y con las con-diciones determinadas en la ley, el dominio y demás derechos reales.
“ ‘También se extinguen del propio modo por la'prescripción los derechos y las acciones, de cualquier clase que sean.’
“El artículo 1841 del código de 1911 equivalente al 1840 del de 1930, declara:
“ ‘Para la prescripción ordinaria de] dominio y demás derechos reales se necesita poseer las cosas con buena fe y justo título por el tiempo determinado en la ley.’
“El artículo 1858 del código de 1911, igual al 1857 del de 1930, establece:
“ ‘El dominio y demás derechos reales sobre bienes inmuebles se prescriben por la posesión dimante diez años entre presentes y veinte entre ausentes, con buena fe y justo título.’
“Y finalmente el artículo 1841 del Código Civil vigente, establece que:
“ ‘La posesión ha de ser en concepto de dueño, pública, pacífica y no interrumpida.’
“Son pues, requisitos esenciales para la adquisición del dominio por prescripción los siguientes: posesión en concepto de dueño, pú-blica, pacífica y no interrumpida, con buena fe y justo título, por el término de diez años entre presentes y veinte entre ausentes.
“Veamos si, de acuerdo con la prueba presentada, el demandado ha reunido en su posesión todos los requisitos exigidos por la ley, para que la misma pueda ser convertida en dominio. Según la prueba, el demandado Manuel Cruz adquirió la finca en cuestión, por título de compraventa, de Francisco Roque, por escritura pú-blica que lleva fecha 9 de junio de 1906, documento que fué ins-crito debidamente en el Registro de la Propiedad. Tenemos, pues, a favor del demandado un título de compraventa que, de acuerdo con la ley y la jurisprudencia, es un título justo.
“En cuanto a la buena fe, ya hemos dicho que no sólo el ad-quirente de la sucesión González, Sr. Francisco Roqué, si que tam-bién el demandado Manuel Cruz, han actuado de buena fe en este caso, pues no se ha demostrado en modo alguno por la prueba pre-sentada que ellos actuaran de una manera falsa y maliciosa en este *526caso, mucho más aún tratándose del demandado que adquirió de persona que en el Registro de la Propiedad aparecía como dueña de la finca en cuestión.
“En cuanto a la posesión, toda la prueba demuestra que el de-mandado la tuvo en el concepto de dueño, pública y pacíficamente, ya que el hecho de existir algunas diferencias con respecto a las co-lindancias entredi y alguno de los componentes de la sucesión Gon-zález, no puede en modo alguno considerarse como una interrup-ción a la posesión.
“Y- habiendo transcurrido 24 años, un mes y 15 días a contar de la fecha en que el demandado Manuel Cruz entró en posesión de la finca y la fecha en que fué interpuesta la demanda, 24 de julio de 1930, es claro y evidente que ha transcurrido el término de diez años que exige la ley para adquirir por prescripción el do-minio entre presentes y aún para adquirirlo entre ausentes.
“Entendemos, pues, que aun en el caso de que no pudiéramos dar al demandado el concepto o la condición de tercero hipotecario, él ha adquirido la finca a que se refiere la presente acción, por la prescripción ordinaria de diez años.”
Pero aunque así no fuera, siempre habría que reconocer que el demandado Cruz es dueño de la finca por haberla ad-quirido a virtud de la prescripción extraordinaria que au-toriza el artículo 1859 del Código Civil, edición 1930.
Que el causante de los demandantes tuvo en vida tran-sacciones comerciales con Roque, se admite por los pro-pios demandantes, y que a consecuencia de ellas la sucesión quedó a deberle mil ciento doce pesos, es algo que la pro-pia viuda demandante declaró, ante el notario público Ca-simiro Morales en Cayey el 23 de octubre de 1893.
Pasó algún tiempo, la deuda no pudo ser satisfecha y vino la adjudicación, de parte de las tierras para solventarla, todo con más de treinta años de anterioridad a la fecha de la in-terposición de la demanda.
Así consta no sólo del expediente posesorio tramitado por Roque e inscrito a su favor en el registro desde 1905, si que de una abundante y convincente prueba de testigos que guarda relación estrecha con la evidencia documental aportada. Desde antes del ciclón de San Ciriaco estaba Ro-*527qué en posesión, en concepto de dueño, pública y pacífica-mente, de la porción adjudicada que fué mensurada 'desde entonces. Y cuando Noque tramitó su expediente posesorio, no lo fué a espaldas de los demandantes. Consta que la viuda fué notificada y mostró su conformidad.
Querer sostener que no hubo deuda, ni adjudicación de hecho, ni posesión también de hecho por parte de Roqué desde por lo menos el año 1899, ni expediente posesorio tra-mitado con conocimiento de la sucesión que vivió siempre y aún vive en parte al lado de los tórrenos en cuestión, es algo que resulta imposible en este caso.
Es sí un hecho cierto que para la adjudicación no se cum-plió con el requisito esencial de la autorización judicial, ya que existían menores, falta de cumplimiento que hacía la adjudicación ineficaz en derecho. Pero los demandantes tar-daron tanto en iniciar su pleito que.cuando lo hicieron no sólo su acción había prescrito por el transcurso de más de treinta años, si que los demandados estaban en condiciones de oponer como opusieron victoriosamente un título adqui-rido en todo caso por la posesión en concepto de dueño dis-frutada pública y pacíficamente primero por Roqué y luego por Cruz, también por más de treinta años, caso en el cual no es necesario detenerse a indagar siquiera si Roqué y Cruz actuaron de buena o de mala fe o con conocimiento o no del vicio de que adolecía la adjudicación.
“Por la prescripción se adquieren, de la manera y con las condiciones determinadas en la ley, el dominio y demás derechos reales”, dice el artículo 1830 del Código Civil, edi-ción 1930, y agrega el 1859 de la propia edición: “Se pres-criben también el dominio y demás derechos reales sobre los bienes inmuebles por su posesión no interrumpida durante treinta años, sin necesidad de título ni de buena fe, y sin dis-tinción entre presentes y ausentes, salvo la excepción deter-minada en el artículo 546 de la segunda sección del Capítulo I,- Título VII del Libro Segundo de este Código.”
La excepción se refiere a que las servidumbres, continuas *528no aparentes, sólo podrán adquirirse en virtud de título, nuncá por prescripción.
Hubo por parte de los demandantes cierta prueba ten-dente a demostrar que la prescripción se había interrum pido por gestiones de los demandantes cerca del demandado Cruz a los efectos de que éste les devolviese la finca de que se trata, pero dicha prueba fue contradicha por Cruz, resol-viéndose el conflicto en favor de éste sin que se haya demos-trado que la corte actuara con pasión, prejuicio o parcialidad, o cometiera algún error manifiesto.

Debe confirmarse la sentencia recurrida.